Mr. Chief Justice Hernández
delivered the opinion of the court.
The plaintiff, Demetrio Ortiz Ramirez, brought injunction proceedings in the District Court of Ponce against Agus-tín and Lino Silva under Act No. 43 of March 13, 1913, as amended by Act No. 11 of November 14, 1917, to recover the possession of a certain rural property, and after a trial the said court entered judgment on July 22, 1919, granting the injunction prayed for, without special imposition of costs.
Prom that part of the judgment which refers to costs the plaintiff appealed to this court.
No .statement of the ease is included in the transcript of the record and for that reason counsel for the appellees moved that the appeal he dismissed-; hut as. we have repeatedly held that the lack of a statement of the case is not a lawful reason for dismissing an appeal, the motion for dismissal can not he sustained.
TJpon an examination of the judgment roll we find that *388the judgment openly violates section 5 of the said Act No. 43 of March 13, 1913, which reads as follows:
Section 5. — That the court shall render judgment without undue delay. Costs shall be taxed against thé party against whom judgment is rendered.”
The statute is clear and needs no interpretation.
Judgment having been entered against the defendants, the costs should have been imposed upon them by a mandatory provision of the law; therefore that part of the judgment appealed from by the plaintiff must be

Reversed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.